DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on July 6, 2021. Claims 1, 3, 7, 9, 13, and 15 are amended. Claims 2, 8, and 14 are canceled.
Claims 1, 3-7, 9-13, and 15-19 are pending.
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered and are moot in new grounds of rejection.
The instant claim limitation is directed towards invention relating to host based non-volatile memory clustering using network mapped storage. Prior art of records discloses, Kegan discloses methods, systems and protocols for interaction between computers and storage devices including NVM, a Network Interface Controller which couples the storage serve to a network. A host computer includes a host central processing unit (CPU), a host memory and a host NIC, which couples the host computer to the network. The host computer runs a program that is configured to receive commands in accordance with a protocol defined for accessing local storage devices connected to a peripheral component interface bus of the host computer, and upon receiving a storage access command in accordance with the protocol, to initiate a remote direct memory access (RDMA) operation to be performed by the host and server NICs so as to execute on the storage server, via the network, a storage transaction specified by the command. The received command are in a submission queue and initiating the RDMA operation of the submission queue via the network to the device memory. After the storage device has committed 
Additionally, Bergsten discloses initiating cluster parameters that govern how a non-volatile memory (NVM) cluster functions and operates. Submission and completion queues of shared NVM on other nodes in the NVM cluster are mapped based on details of the shared NVM on the other nodes in the NVM cluster. The submission queue is configured to store commands to access the shared NVM according to a first-in-first-out (FIFO) scheme. The completion queue is configured to store completed commands after being processed through the submission queue. In another embodiment, a host-based data storage system includes NVM configured to store data in the data storage access system to include a submission queue and corresponding shadow queue to include MAC address, which can address multiple components via multicasting. Further, performing or accessing resources in the cluster including NIC links per node, connectivity, and timing (processing or accessing) with their hardware availability and respective performance level. A job from the queue is submitted into the cluster with metadata with monitoring the progress and periodically assess the completion time or make adjustment of the cluster resource accordingly (85-86), thus queue according to FIFO is managed. The 
Applicant should further claim the inventive subject matter host based NVM clustering mechanism using multicast cluster parameters of the NVM cluster at predetermined intervals to any other node in the NVM cluster. The claim limitations simply discloses initiates cluster, mapping submission and completes queues. Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. Applicant has not yet submitted claims drawn to limitations, which distinguishes over the prior art or to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. It is requested that Applicant clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kegan et al. (US Publication 2015/0261434) hereafter Kegan, in view of Bergsten et al. (US Publication 2015/0248366) hereafter Bergsten, further view of Chang et al. (US Publication 2006/0045099) hereafter Chang.
As per claim 1, Kegan discloses a method, comprising: initiating cluster parameters that govern how a non-volatile memory (NVM) cluster functions and operates; submission and completion queues of shared NVM on other nodes in the NVM cluster (0016, 0036-37, 0041-42, 0057: initiate and process requests and work queues), wherein the submission queue is configured to store commands to access the shared NVM according to a scheme, and wherein the completion queue is configured to store completed commands after being processed through the submission queue (paragraphs 0041-42, 0045-47, 0056-57: commands are processed according to queues in the buffer/storage). Although Kegan discloses having a queue for executing with storage access command in accordance with the protocol to initiate the RDMA operation, he does not expressly discloses cluster parameters that govern how a non-volatile memory (NVM) cluster functions and access the shared NVM according to a first-in-first-out (FIFO) scheme.
However, in the same field of endeavor, Bergsten further elaborately discloses the claimed limitation of cluster parameters that govern how a non-volatile memory (NVM) cluster functions, is configured to store commands to access the shared NVM according to a first-in-first-out (FIFO) scheme (paragraphs 0085-86, 0093: performing the job according to queue and resources).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Bergstens teaching accessing multiple storage devices from multiple hosts, with teachings of Kegan. One would be motivated to make 
Although Kegan-Bergsten disclose having a queue for executing with storage access command in accordance with the protocol to initiate the RDMA operation, he does not expressly discloses mapping submission and completion queues of shared NVM on other nodes in the NVM cluster based on details of the shared NVM on the other nodes in the NVM cluster, and wherein submission and completion queues of the shared NVM on the other nodes in the NMV cluster are mapped to a memory controller using remote direct memory access (RDMA).
However, in the same field of endeavor, Chang further elaborately discloses the claimed limitation of mapping submission and completion queues of shared NVM on other nodes in the NVM cluster based on details of the shared NVM on the other nodes in the NVM cluster (paragraphs 0024, 0146, 0234: mapping and distribution of data to multiple nodes in a cluster), and wherein submission and completion queues of the shared NVM on the other nodes in the NMV cluster are mapped to a memory controller using remote direct memory access (RDMA) (paragraphs 0080-84, 0120, 0146: mapping to memory with processing of RDMA operation in FIFO queue).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate Changs’ teaching with teaching of Kegan-Bergsten. One would be motivated to deliver the instructions or commands efficiently without affecting the performance. 
As per claim 4, Kegan discloses the method wherein local shared NVM is accessible to the other nodes in the NVM cluster via at least one protocol selected from the group consisting 
As per claim 5, Kegan discloses the method comprising: sending data from local shared NVM to at least one of the other nodes in the NVM cluster via remote direct memory access (RDMA) using at least one protocol selected from the group consisting of: NVM express (NVMe) over Ethernet and coherent accelerator processor interface (CAPI) over Ethernet; and performing operations on submission and completion queues of the shared NVM on the other nodes in the NVM cluster via RDMA over converged Ethernet (RoCE), the operations comprising at least one operation selected from the group consisting of: accessing data, accessing instructions, queuing data, and queuing instructions (paragraphs 0018, 0036, 0041-42, 0045-47). 
Claim 7 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1. 
Claims 10-11 are listed all the same elements of claims 4-5 respectively. Therefore, the supporting rationales of the rejection to claims 4-5 apply equally as well to claims 10-11 respectively.
Claim 13 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-17 are listed all the same elements of claims 4-5 respectively. Therefore, the supporting rationales of the rejection to claims 4-5 apply equally as well to claims 16-17 respectively.
As per claim 19, Kegan discloses the method wherein the data from local shared NVM is sent to at least one of the other nodes in the NVM cluster via remote direct memory access (RDMA) using (CAPI) over Ethernet (paragraphs 0011-12, 0018, 0036, 0041-42, 0045-47).
Allowable Subject Matter
Claims 3, 6, 9, 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if all of the limitations of dependent claims 3 and 6 are incorporated into the independent claim 1, including all of the limitations of the base claim and any intervening claims. Similar changes and subject matter should be presented in other independent claims as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455